Citation Nr: 1708569	
Decision Date: 03/21/17    Archive Date: 04/03/17

DOCKET NO.  12-14 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a sinus or allergy disability.

2.  Entitlement to service connection for a postoperative heart disability, to include as secondary to service-connected posttraumatic stress disorder (PTSD) or other service-connected disabilities.

3.  Entitlement to service connection for residual surgical scars as secondary to postoperative heart disability.

4.  Entitlement to service connection for obstructive sleep apnea (OSA), to include as secondary to postoperative heart disability or PTSD.

5.  Entitlement to service connection for asthma, to include as secondary to postoperative heart disability, service PTSD, headaches, or other service-connected disabilities.

6.  Entitlement to service connection for a disability manifested by noncardiac chest pain, to include as secondary to postoperative heart disability, PTSD, or other service-connected disabilities.

7.  Entitlement to VA compensation benefits under 38 U.S.C.A. § 1151 for a postoperative heart disability.

8.  Entitlement to an initial rating in excess of 30 percent for service-connected PTSD.

9.  Entitlement to temporary total disability rating under 38 C.F.R. § 4.30 for postoperative heart disability based on hospitalization requiring convalescence in excess of 30 days.

10.  Entitlement to an initial compensable rating for service-connected dry eye syndrome.

11.  Entitlement to a total disability rating based on individual unemployability (TDIU rating) due to service connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from October 1978 to October 1981.  These matters are before the Board of Veterans' Appeals (Board) on appeal from September 2011, September 2012, and February 2015 rating decisions of Department of Veteran Affairs (VA) Regional Offices (ROs) that, in pertinent part, granted service connection for PTSD rated 10 percent from April 15, 2010.  A January 2012 rating decision subsequently increased that initial rating to 30 percent.  In August 2016, a videoconference hearing was held before the undersigned regarding the matters involving the claimed sinus or allergy disability, postoperative heart disability, residual surgical scars, OSA, asthma, and PTSD; a transcript of that hearing is associated with the record.  The Veteran has not requested a hearing regarding the other issues on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for asthma and noncardiac chest pain, increased rating for PTSD and dry eye syndrome, and entitlement to a TDIU rating are being REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At the August 2016 hearing, prior to the promulgation of a decision in the matter, the Veteran indicated he wished to withdraw his appeal seeking service connection for a sinus or allergy disability; there are no questions of fact or law remaining in this matter.

2.  The Veteran's claim for benefits under 38 U.S.C.A. § 1151 for his postoperative heart disability is rendered moot; there is no further question or fact or law remaining for appellate consideration.

3.  The evidence is at least in relative equipoise as to whether the Veteran has a postoperative heart disability that is related to his service-connected PTSD or headaches.

4.  The Veteran is clearly shown to have residual surgical scars as a result of an October 2010 coronary artery bypass graft (CABG) to treat his service-connected heart disability.

5.  The evidence is at least in relative equipoise as to whether the Veteran's diagnosed OSA is related to his service-connected PTSD.

6.  The evidence clearly shows the Veteran's newly service-connected heart disability required an October 2010 CABG that resulted in convalescence in excess of 30 days.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal seeking service connection for a sinus or allergy disability have been met; the Board has no further jurisdiction in this matter.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016). 

2.  There are no further questions of fact or law remaining for appellate consideration of the Veteran's claim seeking benefits under 38 U.S.C.A. § 1151; the Board has no further jurisdiction in the matter.  38 U.S.C.A. §§ 1131, 1151 (West 2014); 38 C.F.R. § 20.101 (2016).

3. Service connection for a postoperative heart disability is warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2016).

4.  Service connection for residual surgical scars is warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2016).

5.  Service connection for obstructive sleep apnea is warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2016).

6.  A temporary total disability rating for the Veteran's postoperative heart disability based on hospitalization in October 2010 requiring 60 days of convalescence is warranted.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R § 4.30 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits, and applies to the instant claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Inasmuch as this decision (1) grants service connection for a postoperative heart disability, postsurgical scars, and OSA and a temporary total disability rating for postoperative heart disability under 38 C.F.R. § 4.30; (2) dismisses the claims involving sinus or allergy disabilities (as withdrawn) and benefits under 38 U.S.C.A. § 1151 (because no possible benefit could accrue to the Veteran); and (3) remands the remaining matters on appeal, there is no reason to belabor the impact of the VCAA on the matter; any notice or duty to assist omission is harmless at this time.  Nonetheless, the Board will note that the Veteran was provided all requisite notice for these claims by letters dated in February 2011, March 2012, July 2012, and December 2014.  In addition, at the August 2016 hearing, the undersigned explained the issues, suggested submission of certain evidence required to substantiate the Veteran's claims.  The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured, and VA examinations have been arranged in conjunction with the matters being decided on the merits.  The Board has determined, after a review of the record, that there is sufficient medical evidence to support the decisions below.  Notably, the Veteran has had ample opportunity to respond and has not alleged that notice or development of the record was less than adequate.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  
Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the record.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to these claims.

Sinus or Allergy Disability and § 1151 Benefits

The Board has jurisdiction where there is a question of fact or law in any matter which under 38 U.S.C.A. § 511(a) is subject to a decision by the Secretary.  38 U.S.C.A. § 7104.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may also be withdrawn by the appellant or by his authorized representative at any time before the Board promulgates a decision in the matter.  38 C.F.R. § 20.204.  Withdrawal of an appeal is effective when received.  38 C.F.R. § 20.204(b)(3).

At the August 2016 hearing, prior to the promulgation of a decision in the matter, the Veteran expressed a clear intent to withdraw his appeal seeking service connection for a sinus or allergy disability.  As such, there is no further allegation of factual or legal error remaining for appellate consideration in that claim, the Board has no further jurisdiction thereof, and the appeal in the matter must be dismissed.

Turning to the Veteran's claim seeking benefits under 38 U.S.C.A. § 1151 for a postoperative heart disability, the Board notes that the section in question provides for compensation for a disaiblity "as if" it were service-connected.  In other words, it creates an alternate means of attaining some benefits attendant to service connection in the absence of entitlement to full service connection.  However, for reasons discussed further below, this decision grants full service connection for the claimed postoperative heart disability under the provisions of 38 U.S.C.A. § 1131.  Therefore, no additional monetary or ancillary benefit can be gained under § 1151-indeed, any separate compensation under that section would constitute pyramiding, which is prohibited under 38 C.F.R. § 4.14.  Consequently, any further adjudication of service connection for the Veteran's postoperative heart disability under the provisions of 38 U.S.C.A. § 1151 would be superfluous.  Accordingly, that claim is rendered moot, there are no factual or legal questions remaining for appellate consideration thereof, and the appeal in the matter must be dismissed.  See 38 U.S.C.A. § 7105 (d)(5) (West 2014) (stating that the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed); see also Mintz v. Brown, 6 Vet. App. 277, 283 (1994) (finding that the Board lacks jurisdiction to review a case if no benefit would accrue to the claimant).

Service Connection Claims

The Veteran alleges that he has a postoperative heart disability with residual surgical scars and OSA secondary to PTSD, headaches, or other service-connected disabilities.  

Secondary service connection may be established for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  To substantiate a secondary service connection claim, the Veteran must show: (1) a present disability (for which service connection is sought); (2) a service-connected disability; and (3) competent evidence that the service connected disability caused or aggravated the disability for which service connection is sought.  
 
When there is an approximate balance of positive and negative evidence regarding the merits of an issue, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The Board will now discuss the claimed disabilities individually.

	
      
Postoperative heart disability

February 2010 VA records show the Veteran denied past heart disease or chest pains.  Subsequent August 2010 records show complaints of shortness of breath and chest pain with exertion.  An EKG at the time showed sinus rhythm, and the Veteran later reported no chest pain or pressure.  However, October 2010 hospitalization records clearly indicate the Veteran was admitted for similar complaints and ultimately required an October 2010 CABG operation to treat ischemic heart disease (IHD).  December 2010 records reflect a diagnosis of asymptomatic coronary artery disease (CAD) status post CABG.  

In March 2011, the Veteran submitted three articles relating heart disease to migraine headaches.  The first is a February 2010 article reporting on a study that found people with migraine headaches had nearly three times higher risk of heart attach than those without.  The second is an August 2010 article indicating studies showed migraines are associated with death from heart disease.  The third is an undated article citing a 2007 study which found that people with migraines had a 24 percent higher chance of developing serious cardiovascular problems over the general population, and a 42 percent greater chance than people without migraines.  

An April 2011 privately completed disability benefits questionnaire indicates the Veteran has IHD, but does not include an etiological opinion.  Later that month, the Veteran submitted a letter from his private psychotherapist (Ms. Urdang) that cited to studies showing anxious people had around a "25% greater risk of [congestive heart disease (CHD)] and an almost 50% higher risk of cardiac death over a mean follow-up period of 11.2 years."  Ms. Urdang also pointed to literature indicating that people with anxiety disorder were "twice as likely to suffer CHD or acute [myocardial infarction (MI)], even after adjustment for baseline confounders."  She noted that another psychiatrist wrote in the Journal of the American College of Cardiology that it is "odd that anxiety symptoms can be such a strong beacon, lighting the way to future coronary disease decades in advance."  Based on such findings and a review of the Veteran's records, Ms. Urdang opined that "there is a direct relationship between his active duty service connected injuries and his current disability," noting that it was clear that "anxiety and stress have a direct link to headaches and heart disease."

An April 2011 statement from the Veteran's wife indicates she had witnessed his "pain, headache, stress, and anxiety long before we knew he had a heart problem."  She then presented (without citation) information indicating that stress and anxiety can affect heart rate and arterial constriction.  She referred to unnamed studies that suggest an inability to adapt to stress is associated with depression or anxiety.  She also noted that "[s]tress can influence the activity of the heart when it activates the automatic part of the nervous system that affects many organs, including the heart" and that this "could negatively affect the heart in several ways."  She concluded that stress can also ultimately "worsen heart disease or increase the risk of a heart attack or stroke."

An October 2011 privately completed disability benefits questionnaire indicates the Veteran has IHD and that he "still has trouble working with intermittent chest wall-sternal pain, anxiety related to cardiac status" and that he "continues with migraine headaches, dyslipidemia, and occasionally leaves work because of anxiety."  No etiological opinion was provided.  

On April 2012 VA examination, the Veteran was diagnosed with CAD.  The examiner noted the Veteran underwent surgery for this diagnosis in October 2010.  However, the examiner opined that the Veteran's CAD is unrelated to service-connected PTSD, corneal scar, or tension headaches because medical literature showed risks for CAD include positive family history, hyperlipidemia, male gender, and age, and the Veteran "has all of these factors."  It is unclear, however, whether this opinion referred to causation, aggravation, or both.  Moreover, the Board notes that the examiner checked a box indicating that the Veteran's heart disability was not incurred in service, but delivered a rationale that seems to address only secondary service connection, which adds to the confusion as to the scope of the opinion provided.  Moreover, the examiner does not consider or discuss any of the articles the Veteran presented regarding studies that directly contradicted the examiner's opinion or Ms. Urdang's positive etiological opinion.

A December 2012 private treatment note indicates the Veteran's PTSD may exacerbate his ischemia.  That same month, the Veteran submitted an undated article indicating that a Dr. Ahad (who happens to be the Veteran's treating psychiatrist) explained that "mental health impacts physical well-being," though the article does not address the types of disabilities the Veteran is claiming specifically.  

In July 2013, the Veteran submitted an article indicating a study found PTSD is associated with an increased risk of coronary heart disease.  He also submitted a June 2013 article indicating an NIH-funded study found PTSD is a risk factor for heart disease among Vietnam veterans.  In December 2013, a VA doctor wrote a letter to the Veteran's employer indicating he has postoperative chest pain that is likely a combination of angina, ischemia, anxiety, and fatigue while working.  In March 2014, the Veteran's VA physician (whose signature block indicates he is a pulmonary critical care and sleep medicine specialist) indicated the Veteran continues to have chest pain that may be due to a combination of ischemia and anxiety, noting it is worse after stress.  In addition, the doctor indicated that stress in patients with PTSD is "known to [decrease] compliance with CPAP therapy," which in turn leads to reduced vigilance and increased irritability, as well as increased risk of heart attacks and cardiac hypertensive disease.  He suggested that increases in stress, particularly at work, "will result in a worsening of several of his medical illnesses and [lead] to a spiral down across his general health status."  In July 2014, the Veteran's cardiologist wrote a note indicating he developed chest pain on exertion and with work stress or when he gets "psychologically stressed out."  The doctor recommended psychiatric evaluation and rest.  

A December 2014 VA medical opinion indicates the Veteran's heart disability is less likely than not proximately due to or the result of his service-connected PTSD.  The provider noted that his coronary artery disease is caused by atherosclerosis and that he had "several well-established clinically significant coronary risk factors for the development of CAD, including, but not limited to...male gender, age [over] 45, family history of premature coronary disease, and dyslipidemia," any of which could, individually or in combination, cause CAD.  Moreover, the provider noted a family history that was notable for many family members dying at a young age as well as a variety of cardiovascular causes, including brain hemorrhage, cerebral aneurysm, requiring pacemakers, enlarged heart, and other heart problems.  The provider also noted medical literature indicated positive risk factors included his age, a family history of premature coronary heart disease, definite myocardial infarction, or sudden death before age 55 in male first-degree relatives, cigarette smoking, and hypertension.  The provider then indicated that there was "no documentation of aggravation beyond the natural progression" for his heart disability.  However, no explanation of that finding was noted, and the provider did not address the medical literature the Veteran presented regarding links between psychiatric distress and cardiac disability or Ms. Urdang's positive opinion.  Notably, the provider also noted that a baseline level of severity could not be established, which is, at the least, somewhat confusing, as presumably a baseline level of severity would be required to determine whether any aggravation beyond a natural progression had (or had not) occurred.

At the August 2016 hearing, the Veteran testified that he had no heart problems prior to service.  He said his heart disability developed in 2003, but indicated he went to see a doctor in 2005 because of palpitations, shortness of breath, and panic attacks, but did not know that he had a heart condition.  He could not recall any panic attacks prior to 2003.  Eventually, he said he noticed he had chest pain and was told he had a heart condition during a visit to the VA hospital in West Roxbury.  Upon further evaluation, his doctors recommended immediate surgical intervention.  

It is not in dispute that the Veteran was diagnosed with IHD (i.e., CAD) that required surgical intervention in October 2010.  Moreover, the disabilities to which the Veteran has expressly related his heart disability-headaches and PTSD-are already service-connected.  Therefore, the only question for the Board to consider in this matter is whether a relationship between his heart disability and his headaches or PTSD did, in fact, exist.  While the Board appreciates the several supporting lay statements in this regard, that determination is a medical question beyond the scope of lay observation.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

Here, there are several pieces of competent evidence addressing this question.  First, the Board notes that the Veteran has submitted several articles citing to medical and scientific studies that suggest PTSD and headaches both increase the risk or incidence of heart disease.  Second, Ms. Urdang's April 2011 opinion explicitly endorses a direct relationship between the Veteran's service-connected disabilities and his heart condition.  Moreover, she took specific care to note that anxiety and stress (i.e., psychiatric symptoms) have a "direct link" to heart disease.  The Board notes that Ms. Urdang's thorough rationale with citation to multiple studies informing her conclusion coupled with her expertise as a psychotherapist render her opinion highly probative, as the instant question involves the physiological effects of a psychiatric condition.  Third, the Board notes that there are several notes from his primary VA providers indicating he has continuing cardiac symptoms that likely represent combinations of cardiac and psychiatric pathology, further suggesting a medical relationship between his service-connected psychiatric disability and his postoperative heart disability.  Given his providers' familiarity with his specific presentation and history, their findings are also highly probative evidence.

The only negative opinions in the record are from the April 2012 VA examiner and the December 2014 VA consulting provider.  However, as noted above, neither opinion adequately answers the medical questions central to this claim.  Critically, neither of the opinions regarding causation by other service-connected disabilities addresses any of the submitted articles or studies that directly support his claim or Ms. Urdang's positive opinion.  Furthermore, it is unclear whether the April 2011 examiner's opinion even addresses causation, and the December 2014 consulting provider's finding that no aggravation beyond the natural progression of the heart disability was found is both unsupported by rationale and mystifying of itself, as the provider himself indicated that a baseline level of severity could not be established, which seems to be a reasonable prerequisite for making any determination regarding the presence or degree of any potential aggravation.  As such, the VA opinions in the record are inadequate, and the Board cannot afford them any probative weight.  Thus, the only probative medical evidence pertinent to the etiological question at hand weighs in favor of the Veteran's claim, and is therefore persuasive.  Accordingly, the Board finds that the preponderance of the evidence indicates that the Veteran's diagnosed postoperative heart disability is related to his service-connected PTSD or headaches.

	
      
Residual surgical scars
	
As noted above, the evidence clearly shows the Veteran underwent an October 2010 CABG to treat his newly service-connected heart disability.  On April 2012 VA examination, the examiner noted surgical scars on the left inner thigh (that was linear and measured three inches) and the chest wall (that was linear and measured 10 inches long).  On subsequent December 2013 VA examination, the examiner also noted residual surgical scars.  He noted several keloid scars on the anterior chest wall, with one that was tender and painful.  There was also a scar noted on the left medial thigh.  Clearly, the Veteran has residual surgical scars as a direct result of the surgery treating a service-connected heart disability, and service connection for such scars is therefore warranted. 

      Obstructive sleep apnea 

In May 2012, the Veteran's private doctor (Dr. Moshenyat) wrote a letter indicating the Veteran has sleep apnea that is more than likely related to his coronary artery disease and PTSD.  

On August 2012 VA examination, the Veteran was diagnosed with OSA.  However, the examiner opined that such disability is "not likely due to his current service connected problems, which are mainly PTSD, corneal scar, and headaches."  No rationale was provided, and the examiner did not address the question of aggravation or Dr. Moshenyat's positive opinion.  A separate August 2012 VA examination report also diagnosed the Veteran with sleep apnea.  The Veteran told the examiner that he began experiencing shortness of breath and difficulty sleeping in 2010.  At the time, he attributed these problems to his CAD but, as the symptoms became worse, he sought respiratory evaluation and was diagnosed with OSA.  The examiner opined that the Veteran's PTSD or migraine condition were not the cause of his sleep apnea, but also provided no rationale and did not address the question of aggravation or Dr. Moshenyat's positive opinion.

A second October 2012 letter from Dr. Moshenyat indicates he had been treating the Veteran for OSA.  He said the Veteran was diagnosed with OSA in May 2012, and opined that his heart problem and PTSD were at least as likely as not related to his OSA.  April 2013 VA records note the Veteran was advised that "untreated OSA is associated with increased risk for cardiovascular disease," but there is nothing in the record indicating a reverse association also exists.  In May 2013, the Veteran submitted an article indicating that US Army researchers found combat veterans with PTSD suffer more cases of sleep apnea than might otherwise be expected.  In June 2013, Dr. Moshenyat indicated again that the Veteran's heart problem and PTSD were related to or aggravated his OSA.  As noted above, a March 2014 correspondence from the Veteran's VA physician (a pulmonary critical care and sleep medicine specialist) indicates that stress in patients with PTSD is "known to [decrease] compliance with CPAP therapy."  

At the August 2016 hearing, the Veteran testified that he was diagnosed with sleep apnea after his heart surgery.  He said he had never even thought about sleep apnea as a possible problem.  He said his doctor indicated all his problems could be related, and that untreated sleep apnea could cause more heart problems.  

Here, the evidence again clearly demonstrates the Veteran has been diagnosed with OSA.  Moreover, the Veteran appears to allege that all his problems are interrelated, but has presented specific evidence or argument indicating his OSA is related to his PTSD, headaches, and left eye corneal scar, all of which are service-connected.  Thus, the only question that remains for the Board to consider is whether a medical relationship exists between his OSA and his service-connected disabilities.  

Once again, there are several pieces of pertinent medical evidence to weigh.  The Veteran's private physician, Dr. Moshenyat, who is apparently responsible for the initial diagnosis of sleep apnea, has opined repeatedly that such disability is related to or aggravated by the Veteran's service-connected PTSD.  On the other hand, two August 2012 VA examination reports indicated that the Veteran's OSA is not caused by his service-connected PTSD, corneal scar, or headaches.  However, neither Dr. Moshenyat nor the August 2012 VA examiners provided any rationale supporting their opinions, and the August 2012 VA examiners failed to address the question of aggravation.  Therefore, those opinions are all inadequate for rating purposes and carry no probative weight for purposes of the Board's analysis.

The only remaining medical evidence bearing upon the etiological question at hand consists of the May 2013 submission describing a military study and the March 2014 note from the Veteran's treating VA sleep specialist.  The former clearly suggests a positive correlation between Veterans with PTSD and incidence of OSA, and the latter indicates that PTSD is known to depress compliance with CPAP treatment which, by logical extension, would quite patently cause aggravation of the underlying sleep apnea.  The Board has found nothing in the record to impugn the veracity of such evidence, and there is no other competent and probative medical evidence contradicting the indications therein.  Although the Board is aware that the study referred to in the May 2013 article specifically applies to combat Veterans with PTSD, it notes that the Veteran's PTSD is based on direct contact with a violent fire that left him permanently scarred on the cornea of his left eye, and absent any medical evidence suggesting such a drastic discrepancy between the types of mental or emotional trauma generally experienced by combat veterans and the Veteran's specific trauma that the resultant PTSD would be manifestly different, there is no basis for the Board to conclude this particular study does not apply, or is otherwise less probative, in this analysis.  Moreover, the expertise of the Veteran's VA provider (as a sleep medicine specialist) and his familiarity with the Veteran's particular case render his findings particularly probative.  Consequently, the Board finds the preponderance of the evidence indicates the Veteran's diagnosed OSA is related to his service-connected PTSD.   

In light of the above, the Board resolves all remaining reasonable doubt in the Veteran's favor and finds that service connection for a postoperative heart disability, residual surgical scars, and OSA is warranted, and the appeals in those matters must be granted.

Temporary Total Disability Rating Under 38 C.F.R. § 4.30

The Veteran has alleged that his heart disability warrants a temporary total disability rating under 38 C.F.R. § 4.30 based on hospitalization requiring convalescence.

A total disability rating (100 percent) will be assigned without regard to other provisions of the rating schedule when it is established by report at hospital discharge or outpatient release that treatment of a service-connected disability resulted in surgery necessitating at least one month of convalescence.  Such rating will be effective the date of hospital admission or outpatient treatment and continuing for a period of one, two, or three months from the first day of the month following such hospital discharge or outpatient release.  38 C.F.R. § 4.30(a)(1).  Convalescence is defined as "the stage of recovery following an attack of disease, a surgical operation, or an injury."  Felden v. West, 11 Vet. App. 427, 430 (1998) (citing Dorland's Illustrated Medical Dictionary, p. 374 (28th ed. 1994)).  

Here, the Veteran's VA treatment records clearly show he was admitted for treatment on October 5, 2010 and underwent a CABG shortly thereafter.  The October 10, 2010 discharge instructions indicate that he could return to work in 30 days and could resume full activities in 60 days.  Consequently, a temporary total disability rating under 38 C.F.R. § 4.30(a)(1) is warranted, and the appeal in that matter must be granted.


ORDER

The appeals seeking service connection for a sinus or allergy disability and benefits under 38 U.S.C.A. § 1151 for postoperative heart disability are dismissed.

Service connection for a postoperative heart disability is granted.

Service connection for residual surgical scars is granted.

Service connection for obstructive sleep apnea is granted.

A temporary total disability rating for service-connected postoperative heart disability, based on hospitalization requiring convalescence in excess of 30 days under 38 C.F.R. § 4.30, is granted.

REMAND

Regrettably, the Board finds that further development is required prior to adjudicating the remaining matters on appeal.  

Asthma

The Veteran was afforded an August 2012 VA examination assessing the nature and likely etiology of his asthma.  However, the examiner's opinion at that time did not address aggravation and only considered whether his asthma was secondary to his PTSD and headaches, despite the fact that the Veteran has alleged, generally, that his disabilities are all interrelated and, specifically, that his heart disability also affects his asthma.  To that end, the Board notes that the March 2014 letter from his VA pulmonary and sleep specialist (described in the decision above) specifically supports the notion that his disabilities are interrelated and that stress from PTSD can cause a downward spiral in his overall health.  The Board also notes that cardiac symptoms commonly include shortness of breath, which is quite plainly at least pertinent to concerns regarding asthma.  The Board also notes that, while there are several positive opinions in the record from Dr. Moshenyat that link the Veteran's asthma to his service-connected PTSD, they contain no rationale whatsoever, and unlike with the heart and OSA disabilities discussed in the decision above, the Veteran has submitted no other medical evidence bearing on the etiology of his asthma.  Therefore, a new examination is required to clarify the likely etiology of his asthma.

Noncardiac Chest Pain

The Veteran alleges that he has a disability manifested by noncardiac chest pain that he believes is related to his service-connected PTSD or heart disability.  Indeed, a review of his treatment records shows his doctors have noted noncardiac chest pains on multiple occasions (including August 2010, April 2012, and October 2012).  Furthermore, there are also indications that such pain may be related to his anxiety.  A December 2014 VA medical opinion addressing this matter was requested, but does not consider the VA records discussed above and, more significantly, does not appear to have been conducted in conjunction with a full examination.  The examiner simply concludes, without any examination of the Veteran, that he does not, in fact, have noncardiac chest pains.  Thus, that opinion is inadequate and a full examination is required.

PTSD and Dry Eye Syndrome

The Veteran alleges that his PTSD and dry eye syndrome warrant higher ratings than the respective 30 percent and 0 percent ratings assigned.  However, the most recent examinations for such disability were conducted in December 2013 and April 2014, respectively.  Several years have passed since those examinations, and in November 2014 the Veteran submitted a statement indicating all his conditions had worsened.  Moreover, the Board notes that the April 2014 eye examination report appears to pertain almost exclusively to the presentation of his service-connected left eye corneal scar, leaving it unclear whether the Veteran's dry eye syndrome is, in fact, productive of any additional pathology.  Thus, contemporaneous examinations are needed to assess the current severity of his PTSD and dry eye syndrome.

TDIU Rating

As the matter of entitlement to a TDIU rating is inextricably intertwined with the issues being remanded, any adjudication thereof must be deferred pending resolution of the pending claims.  Moreover, the Board notes that it has newly granted service connection for three disabilities that must now be considered in any adjudication of a TDIU claim.  Therefore, development undertaken on remand must also include determination of the current functional impact of all service-connected disabilities (now or in the future).


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all updated records of VA or adequately identified private treatment the Veteran has received for his asthma, noncardiac chest pain, PTSD, dry eye syndrome, or any other service-connected disability.

2. Then, arrange for a respiratory diseases examination of the Veteran to determine the likely etiology of his asthma.  Based on a review of the record, examination of the Veteran, and any tests or studies deemed necessary, the examiner should provide opinions responding to the following:

a. Is it at least as likely as not (a 50 percent or better probability) that the Veteran's asthma is caused by any service connected disabilities (including, but not limited to, PTSD, headaches, left eye corneal scar, dry eye syndrome, postoperative heart disability, or OSA)? 

b. Is it at least as likely as not (a 50 percent or better probability) that the Veteran's asthma is aggravated by any service connected disabilities (including, but not limited to, PTSD, headaches, left eye corneal scar, dry eye syndrome, postoperative heart disability, or OSA)? 

c. The examiner should comment on the expected impact the Veteran's asthma would have on his ability to work, indicating the types of work that would be precluded and those that would remain feasible.

In delivering these opinions, the examiner must consider the positive opinions provided by Dr. Moshenyat in May 2012, October 2012, and July 2013, as well as the March 2014 correspondence from a VA pulmonary critical care and sleep medicine physician indicating the Veteran's PTSD could result in worsening of several medical illnesses and lead to a downward spiral across his general health status, and reconcile them with the opinions provided.

The examiner must include a complete rationale for all opinions provided, to include citation to supporting factual evidence and medical literature as appropriate.  

3. The Veteran should also be scheduled for an appropriate examination to determine the nature and likely etiology of his claimed disability manifested by noncardiac chest pains.  Based on a review of the record, examination of the Veteran, and any tests or studies deemed necessary, the examiner should provide opinions responding to the following:

a. Please identify, by medical diagnosis, all disability entities manifested by noncardiac chest pains found.  Specifically, does the Veteran have a disability manifested by chest pain other than his already service-connected postoperative heart disability?

b. For each disability diagnosed, please opine whether it is at least as likely as not (a 50 percent or better probability) that such disability is related to the Veteran's service, to include February 1980 notations of chest pain therein.

c. For each disability diagnosed, please opine whether it is at least as likely as not (a 50 percent or better probability) that such disability is caused by his other service-connected disabilities (including, but not limited to, PTSD, headaches, left eye corneal scar, dry eye syndrome, postoperative heart disability, or OSA).

d. For each disability diagnosed, please opine whether it is at least as likely as not (a 50 percent or better probability) that such disability is aggravated by his other service-connected disabilities (including, but not limited to, PTSD, headaches, left eye corneal scar, dry eye syndrome, postoperative heart disability, or OSA).

e. The examiner should comment on the expected impact any diagnosed disability manifested by noncardiac chest pain would have on his ability to work, indicating the types of work that would be precluded and those that would remain feasible.

The examiner must specifically consider the notations in the Veteran's VA treatment records of atypical chest pain or chest pain that is different from his cardiac chest pain, as well as the suggestions that such pain may be related to anxiety or PTSD, and reconcile such findings with the opinions provided, if appropriate.

The examiner must include a complete rationale for all opinions provided, citing to supporting factual evidence and medical literature as appropriate.

4. The Veteran should also be scheduled for a psychiatric examination to determine the current severity of his service-connected PTSD.  The entire record must be reviewed and all tests or studies deemed necessary must be completed.  The examiner must identify all findings and features associated with the Veteran's PTSD, to include all associated symptoms, as well as their frequency, severity, and duration.  The examiner must also indicate the degree of occupational and social impairment caused by the Veteran's PTSD.

The examiner should also indicate whether the Veteran has any additional mental health diagnoses, and if so, whether the symptoms and impairment attributable to such nonservice-connected diagnoses may be clearly distinguished from those attributable to his PTSD.  If so, the examiner should then distinguish the symptoms and impairment attributable to service-connected PTSD from those that are nonservice-connected.  Any diagnostic findings should also be reconciled with other medical evidence to the contrary (to include any other mental health diagnoses reflected in the Veteran's VA treatment records).  

Finally, the examiner should comment on the expected impact the Veteran's service-connected PTSD would have on his ability to work, indicating the types of work would be precluded and those that would remain feasible.

The examiner must include a complete rationale for all opinions provided, citing to supporting factual evidence and medical literature as appropriate.

5. The Veteran should also be scheduled for an opthamalogical examination to determine the current severity of his dry eye syndrome.  The entire record must be reviewed in conjunction with the examination, and all tests or studies deemed necessary must be completed.  The examiner must note all associated symptoms and impairment due to dry eye syndrome.  The examiner should also specifically comment on the expected impact the Veteran's dry eye syndrome would have on his ability to work, noting the types of work that would be precluded and those that would remain feasible.

The examiner must include a complete rationale for all opinions provided, citing to supporting factual evidence and medical literature as appropriate.

6. Then, arrange for any additional development deemed necessary, to include additional examinations or medical opinions to determine the impact the Veteran's other service-connected disabilities (i.e., postoperative heart disability, residual surgical scars, OSA, or any other disabilities found to be service-connected) on his ability to work.  

7. The AOJ should then review the record and readjudicate the claims.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the record to the Board. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


